NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                           SEP 20 2012

                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                         No. 11-10573

                Plaintiff - Appellee,             D.C. No. 4:10-cr-03837-RCC

  v.
                                                  MEMORANDUM *
VICENTE ORTIZ-HERNANDEZ,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                    Philip G. Reinhard, District Judge, Presiding **

                           Submitted September 10, 2012 ***

Before:         WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Vicente Ortiz-Hernandez appeals from the 36-month sentence imposed

following his guilty-plea conviction for reentry after deportation, in violation of 8



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Philip G. Reinhard, Senior United States District
Judge for the Northern District of Illinois, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Ortiz-

Hernandez’s counsel has filed a brief stating there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Ortiz-

Hernandez the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    11-10573